                             Miii
       Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 1 of 21

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 Dominion Capital LLC,
                                                                     Case No.
                                       Plaintiff,

                        -against-
                                                                     COMPLAINT AND DEMAND
 ShiftPixy, Inc.,                                                    FOR JURY TRIAL

                                       Defendant.

                                                              X



Dominion Capital LLC (“Dominion Capital             or   a
                                                             Plaintiff’), by its attorneys, Sullivan &

Worcester LLP, for its Complaint against ShiftPixy, Inc. (“PIXY” or “Defendanf’), states as

follows:

                                    NATURE OF THE ACTION

        1.      This is an action to: (1) obtain injunctive relief directing Defendant to honor stock

conversion notices served by Plaintiff; (2) obtain injunctive relief from the Court enjoining

Defendant from its proposed buyback of ten million shares of its common stock; (3) recover

damages based on the breach of three sets of transactional documents between Plaintiff and

Defendant; and (4) obtain a declaratory judgment against PIXY clarifying, affirming and

declaring that (a) Dominion Capital received the Notes (as defined herein) in exchange for good

and valuable consideration and that Dominion Capital has the right to demand and receive

common stock and payments due and owing under the Notes; (b) PIXY violated its duties and

obligations to act in accordance with the Notes; (c) PIXY is in default under the Notes; and (d)
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 2 of 21



the proposed buyback in the July 12, 2019 press release is in violation of PIXY’s obligations to

Dominion Capital under the Notes.

        2.      Defendant has intentionally defaulted on the three sets of transactional documents

at issue in this case and refused to honor Plaintiffs lawful demand for stock conversion, per the

terms of the various transactional documents.

        3.      Defendant’s financial viability is in jeopardy. Public securities filings indicate

that Defendant’s liabilities far outweigh its assets.

        4.      Defendant has begun defaulting on its debts. On June 27, 2019, Defendant filed a

Form 8-K stating that it will “cease honoring conversion requests of the 2018 Notes and 2019

Notes forcing a voluntary default of these instruments.” That admission of breach, covering the

June 2018 Note, the December 2018 Note and the March 2019 Note (each defined below,

together, the “Notes”) in this case, is the basis for this action.

        5.      In spite of such a default, and in direct contravention of a prohibition set forth in

Plaintiffs debt instruments. Defendant issued a press release on July 12, 2019, stating that it

intends to buy back approximately ten million shares of its common stock.

        6.      If Defendant is permitted to conduct the buyback of its common stock, it will use

nearly all of its remaining assets for purposes other than paying back its creditors and will be

unable to pay Plaintiff in the likely event that Plaintiff obtains a judgment through this action.

        7.      The parties agreed, as set forth in each of the promissory notes contained in the

three sets of transactional documents, that Dominion Capital would be entitled to preliminary

injunctive relief in the event PIXY failed to deliver stock upon receipt of a conversion notice

(“Conversion Notice”). As set forth in paragraph 9(g) of each of the Notes:

                The [Defendant] acknowledges that a breach by it of its obligations
                hereunder will cause irreparable harm to [Plaintiff] and that the



                                                    2
      Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 3 of 21



                remedy at law for any such breach may be inadequate. The
                [Defendant] therefore agrees that, in the event of any such breach
                or threatened breach, the Holder shall be entitled, in addition to all
                other available remedies, to an injunction restraining any such
                breach or threatened breach, without the necessity of showing
                economic loss and without any bond or security being required.

        8.      Plaintiff now seeks, in addition to relief on its clear-cut breach of contract claims,

immediately to enforce the agreed upon injunctive relief as set forth in the transactional

documents.

                                          THE PARTIES

        9.      Plaintiff Dominion Capital LLC is a Connecticut limited liability company with

its principal place of business in New York, New York. Dominion Capital is a private company

that invests in securities and related instruments. The sole member of Dominion Capital is

Dominion Capital Holdings, LLC, a Delaware LLC whose members are all domiciled in New

York, Connecticut and Russia.

       10.      Defendant ShiftPixy, Inc. is a Wyoming corporation with its principal place of

business at 1 Venture, Suite 150, Irvine, California 92618.         Defendant is a publiely traded

company on the Nasdaq Capital Market whose shares are traded under the ticker symbol

 PIXY.” According to its public filings, Defendant is a specialized staffing and human capital

management service provider that provides solutions for large contingent part-time workforce

demands, primarily in the restaurant, hospitality and maintenance serviee trades.

                                   JURISDICTION AND VENUE

        11.    This Court has subject matter jurisdiction over Plaintiffs claims in this action

pursuant to 28 U.S.C. § 1332(a)(2) because Plaintiff is a citizen of a foreign state, and Defendant

is a citizen of California and Wyoming, and the amount in controversy exceeds $75,000,

exclusive of interest and costs.



                                                 3
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 4 of 21



        12.    Venue is proper in this Distriet pursuant to 28 U.S.C. § 1391 because the parties

have designated this District as the stipulated venue for adjudication of their disputes.

        13.    Defendant has consented to personal jurisdiction pursuant to the written

instruments at issue herein. Specifically, Section 9(d) of the Convertible Notes that PIXY issued

in favor of Dominion Capital on or about June 19, 2018 and December 20, 2018, respectively

(defined in further detail below), provides that:

       Each party agrees that all legal proceedings concerning the interpretation,
       enforcement and defense of the transactions contemplated by any of the
       Transaction Documents (whether brought against a party hereto or its respective
       Affiliates, directors, officers, shareholders, employees or agents) shall be
       commenced in the state and federal courts sitting in the City of New York,
       Borough of Manhattan (the “New York Courts”). Each party hereto hereby
       irrevocably submits to the exclusive jurisdiction of the New York Courts for the
       adjudication of any dispute hereunder or in connection herewith or with any
       transaction contemplated hereby or discussed herein (including with respect to the
       enforcement of any of the Transaction Documents), and hereby irrevocably
       waives, and agrees not to assert in any suit, action or proceeding, any claim that it
       is not personally subject to the jurisdiction of such New York Courts, or such
       New York Courts are improper or inconvenient venue for such proceeding.

       14.     Section 26 of the Convertible Note that PIXY issued in favor of Dominion Capital

on or about March 11, 2019, provides that:

       ...the Company hereby irrevocably submits to the exclusive jurisdiction of the
       state and federal courts sitting in The City of New York, Borough of Manhattan,
       for the adjudication of any dispute hereunder or in connection herewith or with
       any transaction contemplated hereby or discussed herein, and hereby irrevocably
       waives, and agrees not to assert in any suit, action or proceeding, any claim that it
       is not personally subject to the jurisdiction of any such court, that such suit, action
       or proceeding is brought in an inconvenient fqrum or that the venue of such suit,
       action or proceeding is improper. Nothing contained herein shall be deemed to
       limit in any way any right to serve process in any manner permitted by law.
       Nothing contained herein shall be deemed to limit in any way any right to serve
       process in any manner permitted by law. Nothing contained herein (i) shall be
       deemed or operate to preclude the Holder from bringing suit or taking other legal
       action against the Company in any other jurisdiction to collect on the Company’s
       obligations to the Holder, to realize on any collateral or any other security for
       such obligations, or to enforce a judgment or other court ruling in favor of the




                                                    4
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 5 of 21



        Holder...

                                 FACTUAL BACKGROUND

        15.    On or about June 4, 2018, Plaintiff purchased from Defendant a $2,500,000 face

amount Senior Secured Convertible Note for $2,250,000 (the “June 2018 Note”) and Warrant to

purchase 251,004 shares of Defendant common stock. The purchase was made pursuant to the

terms and provisions of a securities purchase agreement dated June 4, 2018 (the “June 2018

SPA”). Copies of the June 2018 Note and June 2018 SPA are annexed hereto as Exhibit A. In

addition to the June 2018 Note, the June 2018 SPA and Warrant, the parties entered into a

registration rights agreement, security agreement and intellectual property security agreement, all

dated June 4, 2018 (the “June 2018 Transaction Documents”).

        16.    On or about December 20, 2018, Defendant issued to Plaintiff a second Senior

Secured Convertible Note (the “December 2018 Note”) in the principal amount of $222,222.22,

a copy of which is annexed as Exhibit B. The December 2018 Note was issued pursuant to a

settlement agreement, also dated December 20, 2018, to cure defaults under the June 2018

Transaction Documents that, among other things, granted Plaintiff and other investors

registration rights associated with the June 2018 investment.

       17.     On or about February 5, 2019, Defendant informed Plaintiff and others that

Defendant required an additional tranche of capital investment.

       18.     On or about March 11, 2019, Plaintiff purchased from PIXY a $633,333.33 face

amount Senior Secured Convertible Note for $500,000 (the “March 2019 Note”) and Warrant to

purchase 378,788 shares of Defendant common stock. The purchase was made pursuant to the

terms and provisions of a securities purchase agreement dated March 11, 2019 (the “March 2019

SPA”). Copies of the March 2019 Note and March 2019 SPA are annexed hereto as Exhibit C.




                                                5
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 6 of 21



In addition to the March 2019 Note and the March 2019 SPA and Warrant, the parties entered

into a registration rights agreement, security agreement and intellectual property security

agreement, all dated March 11, 2019 (the “March 2019 Transaction Documents”).

        19.    These three convertible instruments offered maximum flexibility for both Plaintiff

and Defendant: Defendant had the ability to repay amounts owed in stock or in cash, depending

on its cash needs.

       20.     The convertible instruments provide several alternatives to Defendant paying to

Plaintiff the face value of the instrument: (a) the company can make monthly amortizations in

cash; (b) the company can make monthly amortizations in stock (subject to equity conditions.

which include a certain dollar volume as well as pricing requirements/thresholds); or (c) the

investor can convert if the price of the common stock is above the fixed conversion price listed

in the instruments.

       21.     Like all notes, meeting the monthly amortization requirements is critical - these

are the payments of principal and interest for which Plaintiff bargained.

       22.     A second, equally important component is the negative covenants set forth in the

Notes. These covenants effectively restrict what the issuer can and cannot do while the Notes

are outstanding. Chief among those restrictions in Section 7(d) are adding new debt without the

approval of the note holders (Plaintiff) and taking cash to repurchase common stock.

       23.     Section 2(a) of the June 2018 Note and the December 2018 Note provides that:

       The Company shall pay interest to the Holder on the aggregate unconverted and
       then outstanding principal amount of this Note at the rate of 8% per annum,
       payable monthly, beginning on the first such date after the Original Issue Date, on
       each Conversion Date (as to that principal amount then being converted), on each
       Optional Redemption Date (as to that principal amount then being redeemed), on
       each Mandatory Redemption Date (as to that prineipal amount then being
       redeemed) and on the Maturity Date (each such date, an “Interest Payment Date”)
       (if any Interest Payment Date is not a Business Day, then the applicable payment



                                                 6
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 7 of 21



        shall be due on the next succeeding Business Day), in cash. The initial twelve (12)
        months’ interest amount shall be guaranteed and the remaining unpaid portion
        thereof shall be accelerated and payable in cormection with any conversion of this
        Note (the “Make Whole”).

        24.     Section 2 of the March 2019 Note provides that there is no current interest

payment required on that Note except in the case of an “Event of Default,” as defined in the

March 2019 Note.

       25.      Section 8(a)(i) of the June 2018 Note and the December 2018 Note provides that

it shall be an “Event of Default” if there is

       any default in the payment of (A) the principal amount of any Note or (B) interest,
       liquidated damages and other amounts owing to a Elolder on any Note, as and
       when the same shall become due and payable (whether on a Conversion Date,
       Optional Redemption Date, Mandatory Redemption Date or the Maturity Date or
       by acceleration or otherwise) which default, solely in the case of an interest
       payment or other default under clause (B) above, is not cured within 3 Trading
       Days.... (Emphasis added)

       26.     Section 8(a)(xi) of the June 2018 Note and the December 2018 Note provides that

it shall be an “Event of Defaulf’ if Defendant fails to deliver common stock to Plaintiff.

       27.     Section 4(a)(xiii) of the March 2019 Note provides that it shall be an “Event of

Defauh” if:

       the Company and/or any Subsidiary, individually or in the aggregate, either (i)
       fails to pay, when due, or within any applicable grace period, any payment with
       respect to any Indebtedness in excess of $50,000 due to any third party (other
       than, with respect to unsecured Indebtedness only, payments contested by the
       Company and/or such Subsidiary (as the case may be) in good faith by proper
       proceedings and with respect to which adequate reserves have been set aside for
       the payment thereof in accordance with GAAP) or is otherwise in breach or
       violation of any agreement for monies owed or owing in an amount in excess of
       $50,000, which breach or violation permits the other party thereto to declare a
       default or otherwise accelerate amounts due thereunder, or (ii) suffer to exist any
       other circumstance or event that would, with or without the passage of time or the
       giving of notice, result in a default or event of default under any agreement
       binding the Company or any Subsidiary, which default or event of default would
       or is likely to have a material adverse effect on the business, assets, operations
       (including results thereof), liabilities, properties, condition (including financial



                                                 7
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 8 of 21



          condition) or prospects of the Company or any of its Subsidiaries, individually or
          in the aggregate.

          28.    Section 8(a)(vi) of the June 2018 Note and December 2018 Note provides for the

cross-default of either or both Notes when:

          the Company or any Subsidiary shall default on any of its obligations under any
          mortgage, credit agreement or other facility, indenture agreement, factoring
          agreement or other instrument under which there may be issued, or by which there
          may be secured or evidence, any indebtedness for borrowed money or money due
          under any long term leasing or factoring arrangement that (a) involves an
          obligation greater than $150,000, whether such indebtedness now exists or shall
          hereafter be created, and (b) results in such indebtedness becoming or being
          declared due and payable prior to the date on which it would otherwise become
          due and payable.

          29.    Section 4(a)(viii) of the March 2019 Note provides for the cross-default of the

Note upon: “the occun-ence of any default under, redemption of or acceleration prior to maturity

of at least an aggregate of $50,000 of Indebtedness (as defined in the Securities Purchase

Agreement) of the Company or any of its Subsidiaries, other than with respect to any Other

Notes.'

          30.    These provisions are meant to ensure that Defendant does not use its cash for

purposes ineonsistent with the obligations set forth in the Notes.

                                        Defendant’s Default

          31.    Under the terms of the June 2018 Note, Defendant was obligated to make an

interest payment to Dominion Capital of $268,333.33 on June 3, 2019.

          32.    On June 3, 2019, Plaintiff emailed Defendant to confirm that such payment would

be made as provided in the June 2018 Transaction Document. Defendant’s CEO, Scott Absher,

responded:

                  Not happening.

                Our lawyers will be in touch.



                                                  8
      Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 9 of 21



         33.      Plaintiff responded to Defendant’s email as follows:

                   I believe you have until Wed 6pm to make the payment, as allowed by the cure

                 period. My intention is to resolve this amicably.

         34.     Neither Mr. Absher nor any other representative of Defendant responded. A copy

of the above e-mail exchange is annexed hereto as Exhibit D.

         35.     Defendant failed to make that payment and failed to cure such default within the

three (3) Trading Days as set forth in the June 2018 Note.

        36.      On or about June 7, 2019, Plaintiff sent to Defendant via electronic mail and

[overnight delivery] a default notice regarding the June 2018 Note, including a notice of cross

default with respect to the December 2018 Note and the March 2019 Note. A copy of that

default notice is annexed hereto as Exhibit E.

        37.      Plaintiff received no response or other correspondence from Defendant nor was

any payment made. 1

                                     Defendant’s Delay in SEC Filings

        38.      General Instruction A.l of Form 8-K provides that: “Form 8-K shall be used for

current reports under Section 13 or 15(d) of the Securities Exchange Act of 1934, filed pursuant

to Rule 13a-l 1 or Rule 15d-l 1 and for reports of nonpublic information required to be disclosed

by Regulation FD (17 CFR 243.100 and 243.101).

        39.      General Instruction B.l of Form 8-K provides that: “A report on this form is

required to be filed or furnished, as applicable, upon the occurrence of any one or more of the

events specified in the items in Sections 1 - 6 and 9 of this form. Unless otherwise specified, a

report is to be filed or furnished within four business days after occurrence of the event. If the

event occurs on a Saturday, Sunday or holiday on which the Commission is not open for

 Plaintiff has receive no amortization payments on any Note since this failure to make payment.


                                                        9
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 10 of 21



business, then the four business day period shall begin to run on, and include, the first business

day thereafter.

        40.       Item 2.04 of Form 8-K requires a public issuer to provide disclosure regarding:

“Triggering Events That Accelerate or Increase a Direet Financial Obligation or an Obligation

under an Off-Balance Sheet Arrangement.”

        41.       Defendant was required to file a Form 8-K advising the market of its default on

the Notes no later than June 13, 2019.

       42.        On June 27, 2019, Defendant finally filed a Form 8-K advising the public of the

defaults declared by Plaintiff and at least one other investor.

       43.        Section 5.4 of the June 2018 SPA provides in pertinent part that: “To the extent

that any notiee provided pursuant to any Transaction Document constitutes, or contains, material.

non-public information regarding the Company or any of the Subsidiaries, the Company shall

simultaneously file such notice with the Commission pursuant to a Current Report on Form 8-

K.

       44.        Section 8(a)(ii) of the June 2018 Note and December 2018 Note provides for an

Event of Default in the event that “the Company shall fail to observe or perform any other

covenant, obligation, or agreement contained in the Notes (other than a breach by the Company

of its obligations to deliver shares of Common Stock to the Holder upon conversion, which

breach is addressed in clause (xi) below) or in any Transaction Document, which failure is not

cured, if possible to cure, within the earlier to occur of (A) 5 Trading Days after notice of such

failure sent by the Holder or by any other Holder to the Company and (B) 10 Trading Days after

the Company has become or should have become aware of such failure.




                                                 10
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 11 of 21



        45.     The failure to file a timely Form 8-K to disclose the default on the June 2018 Note

and the cross default on the December 2018 and March 2019 Note was itself a separate default

under the June 2018 Transaction Documents.

                              Plaintiffs Efforts to Mitigate Damages

        46.     Section 30(g) of the March 2019 Note defines the term “Alternate Conversion

Percentage” as, among other things, “with respect to any given Alternate Conversion, [] if such

Alternate Conversion is an Alternate Event of Default Conversion as a result of either a

Bankruptcy Event of Default or an Event of Default arising under Section 4(a)(vi) above, 75%.

        47.    The effect of this section is to permit the Plaintiff, upon default of Defendant, to

sell shares of stock at the greater of the floor prior or the lower of (i) the Conversion Price then in

effect, and (ii) Alternate Conversion Percentage of the lowest VWAP of the Common Stock

during the ten (10) consecutive Trading Day period ending and including the Trading Day

immediately prior to the applicable Conversion Date. Section 8(b) of the June 2018 Note and the

December 2018 Note provides a similar remedy upon an event of default: “Without limiting the

foregoing, during the continuance of an Event of Default, a Holder may convert this Note at a

Conversion Price equal to 75% of the lowest VWAP of the Common Stock from the time of the

occurrence of an Event of Default until such Event of Default is cured.

        48.    The purpose of this remedy in each of the Notes is to provide the Plaintiff with the

ability to trade out of such Note during what may be extreme periods of volatility as a result of

defaults.

        49.    On or about June 25, 2019, Plaintiff attempted to convert a portion of the March

2019 Note. Section 3(a) of the March 2019 Note provides, in relevant part, that “at any time or

times on or after the Issuance Date, the Holder shall be entitled to convert any portion of the




                                                  11
    Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 12 of 21



outstanding and unpaid Conversion Amount (as defined below) into validly issued, fully paid

and non-assessable shares of Common Stock in accordance with Section 3(c), at the Conversion

Rate (as defined below).

        50.    On June 25, 2019, Absher, who, in addition to being Defendant’s CEO also is

Defendant’s largest shareholder, responded in an email: “These conversions are rejected.       No

reason was given for the rejection, nor was any provision of the March 2019 Note or any March

2019 Transaction Document cited to support or justify such rejection.

        51.    When Plaintiff asked Absher for the basis for rejecting the conversion under the

March 2019 Note, Absher responded on June 25, 2109:            We are preparing a form 25 to

voluntarily delist the company. The shares would not have any value.'

        52.   In response to Absher’s email. Plaintiff reminded Absher that Defendant was

obligated to deliver the shares pursuant to the March 2019 Transaction Documents within two

business days of the default.

        53. Absher, without providing any basis or support, responded: “These conversions are

rejected as you have been told.” A copy of this e-mail exchanged is annexed hereto as Exhibit F.

        54.    Plaintiff again attempted to effect a conversion on July 5, 2019. Copies of the

Conversion Notice and sellers representation letter were duly submitted to Defendant on July 5,

2019.

        55.    On July 5, Defendant’s Chief Financial Officer, Patrice Launay, wrote to Plaintiff:

 We deny the conversion” [sic.] A copy of this exchange is attached hereto as Exhibit G.

        56.    As of the date of this Complaint, each of the June 2018 Note, the December 2018

Note and the March 2019 Note remains in default.




                                               12
    Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 13 of 21



                                The Parties’ Agreed-Upon Relief

       57.     Section 8(b) of the June 2018 Note and the December 2018 provides that in an

Event of Default:

        ...the outstanding principal amount of this Note, plus accrued but unpaid interest,
       liquidated damages and other amounts owing in respect thereof through the date
       of acceleration, shall become, at the Holder’s election, immediately due and
       payable in cash at the Mandatory Default Amount. Commencing five (5) days
       after the occurrence of any Event of Default that results in the eventual
       acceleration of this Note, the interest rate on this Note shall accrue at an interest
       rate equal to the lesser of 18% per annum or the maximum rate permitted under
       applicable law. Upon the payment in full of the Mandatory Default Amount, the
       Holder shall promptly surrender this Note to or as directed by the Company. In
       connection with such acceleration described herein, the Holder need not provide,
       and the Company hereby waives, any presentment, demand, protest or other
       notice of any kind, and the Holder may immediately and without expiration of any
       grace period enforce any and all of its rights and remedies hereunder and all other
       remedies available to it under applicable law. Such acceleration may be rescinded
       and annulled by Holder at any time prior to payment hereunder and the Holder
       shall have all rights as a holder of the Note until such time, if any, as the Holder
       receives full payment pursuant to this Section 8(b). No such rescission or
       annulment shall affect any subsequent Event of Default or impair any right
       consequent thereon. Without limiting the foregoing, during the continuance of an
       Event of Default, a Holder may convert this Note at a Conversion Price equal to
       75% of the lowest VWAP of the Common Stock from the time of the occurrence
       of an Event of Default until such Event of Default is cured.

       58.    The June 2018 Note and the December 2018 Note define the “Mandatory Default

Amount” as:

      the sum of (a) the greater of (i) the outstanding principal amount of this Note, plus
      all accrued and unpaid interest hereon and Make Whole, divided by the
      Conversion Price on the date the Mandatory Default Amount is either (A)
      demanded (if demand or notice is required to create an Event of Default) or
      otherwise due or (B) paid in full, whichever has a lower Conversion Price
      multiplied by the highest VWAP for the Common Stock on the Trading Market
      during the period beginning on the date of first occurrence of the Event of Default
      and ending on the date the Mandatory Default Amount is either (x) demanded or
      otherwise due or (y) paid in full, or (ii) 130% of the outstanding principal amount
      of this Note, plus 100% of accrued and unpaid interest hereon and Make Whole,
      and (b) all other amounts, costs, expenses and liquidated damages due in respect
      of this Note. For the avoidance of doubt the calculation of such Mandatory




                                                13
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 14 of 21



        Default Amount shall be calculated by the following formula: (Principal + Interest
        + Costs + Expenses + Liquidated Damages)* 130%.

        59.     Section 4(b) of the March 2019 Note provides that in an Event of Default:

        Each portion of this Note subject to redemption by the Company pursuant to this
        Section 4(b) shall be redeemed by the Company at a price equal to the greater of
        (i) the product of (A) the Conversion Amount to be redeemed multiplied by (B)
       the Redemption Premium and (ii) the product of (X) the Conversion Rate with
       respect to the Conversion Amount in effect at such time as the Holder delivers an
       Event of Default Redemption Notice multiplied by (Y) the product of (1) the
       Redemption Premium multiplied by (2) the greatest Closing Sale Price of the
       Common Stock on any Trading Day during the period commencing on the date
       immediately preceding such Event of Default and ending on the date the
       Company makes the entire payment required to be made under this Section 4(b)
       (the “Event of Default Redemption Price”). Redemptions required by this
       Section 4(b) shall be made in accordance with the provisions of Section 11. To
       the extent redemptions required by this Section 4(b) are deemed or determined by
       a court of competent jurisdiction to be prepayments of this Note by the Company,
       such redemptions shall be deemed to be voluntary prepayments. Notwithstanding
       anything to the contrary in this Section 3(e), but subject to Section 3(d), until the
       Event of Default Redemption Price (together with any Late Charges thereon) is
       paid in full, the Conversion Amount submitted for redemption under this Section
       4(b) (together with any Late Charges thereon) may be converted, in whole or in
       part, by the Holder into Common Stock pursuant to the terms of this Note. In the
       event of the Company’s redemption of any portion of this Note under this Section
       4(b), the Holder’s damages would be uncertain and difficult to estimate because
       of the parties’ inability to predict future interest rates and the uncertainty of the
       availability of a suitable substitute investment opportunity for the Holder.
       Accordingly, any redemption premium due under this Section 4(b) is intended by
       the parties to be, and shall be deemed, a reasonable estimate of the Holder’s actual
       loss of its investment opportunity and not as a penalty. Any redemption upon an
       Event of Default shall not constitute an election of remedies by the Holder, and all
       other rights and remedies of the Holder shall be preserved.

       60.     As a result of Defendant’s default. Plaintiff is entitled to recover the “Mandatory

Default Amounf’ set forth in Section 8(b) of June 2018 Note, plus interest at the rate of 1.5% per

month on the foregoing, also as required by Section 8(b), as well as its attorneys’ fees.

       61.     The amount due and owing on the June 2018 Note as of July 16, 2019 is in excess

of $925,000, and will continue to increase as interest accumulates.




                                                 14
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 15 of 21



        62.     As a result of Defendant’s default. Plaintiff is entitled to recover the “Mandatory

Default Amount” set forth in Section 8(b) of December 2018 Note, plus interest at the rate of

1.5% per month on the foregoing, also as required by Section 8(b), as well as its attorneys’ fees.

The amount due and owing on the December 2018 Note as of July 16, 2019 is in excess of

$305,000, and will continue to increase as interest accumulates.

        63.     As a result of Defendant’s default. Plaintiff is entitled to recover the “Default

Rate” set forth in Section 2(a) of March 2019 Note, plus interest at the rate of 1.5% per month on

the foregoing, as well as its attorneys’ fees as provided in Section 19 of the March 2019. The

amount due and owing on the March 2019 Note as of July 16, 2019 is in excess of $736,000, and

will continue to increase as interest accumulates.

                          AS AND FOR A FIRST CLAIM FOR RELIEF
                                (Injunction to Deliver Shares)

        64.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 63 as if

fully set forth herein.

        65.     Recognizing that Defendant seemingly lacked sufficient cash in order to repay the

June 2018 Note, the December 2018 Note and the March 2019 Note, and in order to mitigate

damages. Plaintiff submitted Conversion Notices for the March 2019 Note at the conversion

prices called for therein.

        66.     Rather than abiding by its obligations set forth in the Conversion Notices to

deliver common stock to Plaintiff according to the terms and conditions of the Notes, Defendant

rejected the Conversion Notices.

        67.     Had Defendant not breached its duties and obligations set forth in the March 2019

Transaction Documents, Plaintiff would have been able to obtain common stock pursuant to its




                                                15
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 16 of 21



conversion rights as set forth in the March 2019 Note and thereby reduce its principal balance on

the March 2019 Note.

         68.     As a direct and proximate result of Defendant’s breach of its duties and

obligations, and instead obstrueting and denying Plaintiffs right to convert its Notes, receive the

shares of Defendant’s common stock called for in the Notes, and sell sueh shares, Plaintiff was

unable to reduce its prineipal on the Notes.

         69.     In Defendant’s Form 8-K dated June 27, 2019, Defendant aeknowledged that it

will eease honoring conversion requests of 2018 and 2019 Notes, forcing a voluntary default of

those instruments.        As such. Defendant has admitted that it is in breach of its contractual

obligations to Plaintiff.

        70.      The parties agreed in the transactional documents that Defendant’s failure to

honor Plaintiff s conversion requests would entitle Plaintiff to equitable relief without the need

to make any additional showing.

        71.     Plaintiff will lose all of its bargained-for benefit if it must wait until the end of

trial to receive the stoek owed under the Notes. Defendant has agreed that Plaintiff is entitled to

an injunction restraining any breach or threatened breach of its obligations under the Notes to

avoid irreparable harm. The balance of the equities tips decidedly towards Plaintiff.

        72.     Plaintiff is entitled to injunctive relief requiring Defendant to honor the stoek

conversions served by Plaintiff by delivering forthwith 1,600,496 shares of validly issued, fully

paid and non-assessable shares of common stock of PIXY to Plaintiff.

                          AS AND FOR A SECOND CLAIM FOR RELIEF
                              (Injunction Prohibiting Share Buyback)

        73.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 72 as if

fully set forth herein.



                                                  16
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 17 of 21



         74.     Defendant put out a press release on July 12, 2019, stating its intention to buy

baek approximately ten million shares of common stock.

         75.     Defendant is contractually prohibited from buying back common stock while it

has amounts still due to Plaintiff on the Notes.

         76.    If Defendant conducts the proposed buyback it is highly unlikely that it will have

sufficient funds to pay an ultimate judgment to Plaintiff in this action.

         77.    Plaintiff is entitled to injunctive relief enjoining Defendant from its proposed

buyback of ten million shares of its common stock.

                          AS AND FOR A THIRD CLAIM FOR RELIEF
                             (Breach of Contract — June 2018 Note)

         Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 77 as if fully set

forth herein.

         78.    The June 2018 Note is a valid and binding contract, enforceable according to its

terms.

         79.    Plaintiff has performed all of its obligations under the June 2018 Note.

         80.    As a direct and proximate result of Defendant’s breach of the June 2018 Note,

Plaintiff is entitled to recover all sums due under the June 2018 Note, an amount estimated to

exceed $925,000, plus attorneys’ fees.

                          AS AND FOR A FOURTH CLAIM FOR RELIEF
                            (Breach of Contract — December 2018 Note)

         81.    Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 80 as if

fully set forth herein.

         82.    The December 2018 Note is a valid and binding contract, enforceable according

to its terms.




                                                   17
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 18 of 21



         83.     Plaintiff has performed all of its obligations under the December 2018 Note.

         84.    As a direct and proximate result of Defendant’s breach of the December 2018

Note, Plaintiff is entitled to recover all sums due under the December 2018 Note, an amount

estimated to exceed $305,000, plus attorneys’ fees.

                          AS AND FOR A FIFTH CLAIM FOR RELIEF
                            (Breach of Contract March 2019 Note)

         85.    Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 84 as if

fully set forth herein.

         86.    The March 2019 Note is a valid and binding contract, enforceable according to its

terms.

         87.    Plaintiff has performed all of its obligations under the March 2019 Note.

         88.    As a direct and proximate result of Defendant’s breach of the March 2019 Note,

Plaintiff is entitled to recover all sums due under the March 2019 Note, an amount estimated to

exceed $736,000, plus attorneys’ fees.

                            AS AND FOR A SIXTH CLAIM FOR RELIEF
                                     (Declaratory Judgment)

         89.    Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 88 as if

fully set forth herein.

         90.    Section 8(b) of the June 2018 Note and the December 2018 Note provides, among

the remedies available to Plaintiff in an Event of Default, that “...[wjithout limiting the

foregoing, during the continuance of an Event of Default, a Holder may convert this Note at a

Conversion Price equal to 75% of the lowest VWAP of the Common Stock from the time of the

occurrence of an Event of Default until such Event of Default is cured.




                                                 18
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 19 of 21



           91.   Section 3(e)(ii) of the March 2019 Note provides the conversion price upon an

 ’Event of Default.” Specifically, Section 3(e)(ii) provides that:

       Alternate Conversion Upon an Event of Default. At any time during an Event of
       Default Redemption Right Period (or, if any default or event of default has
       occurred under any Indebtedness of the Company or any of its Subsidiaries
       (taking into account any grace period provided therein), any Event of Default
       Redemption Right Period that would be deemed to then exist hereunder assuming
       the acceleration of such Indebtedness as of the date of initial occurrence of such
       default or event of default thereunder, as applicable), regardless of whether the
       Holder has delivered an Event of Default Redemption Notice to the Company, the
       Holder may, at the Holder’s option, (each, an “Alternate Event of Default
       Conversion” and together with each Alternate Optional Conversion, each, an
       “Alternate Conversion,” and the date of such Alternate Event of Default
       Conversion, each, an “Alternate Event of Default Conversion Date”, and together
       with each Alternate Optional Conversion Date, each, an “Alternate Conversion
       Date”) all, or any part of, the Conversion Amount (such portion of the Conversion
       Amount subject to such Alternate Conversion, the “Alternate Event of Default
       Conversion Amount” and together with each Alternate Optional Conversion
       Amount, each, an “Alternate Conversion Amount”) into shares of Common Stock
       at the applicable Alternate Conversion Price.

       92.       Plaintiff attempted to convert its stock pursuant to the above provisions, but

Defendant refused to honor the conversion.

       93.       Plaintiff seeks a judgment from the Court clarifying, affirming and declaring that

(1) Dominion Capital received the Notes in exchange for good and valuable consideration and

that Dominion Capital has the right to obtain common stock or demand and receive payments

due and owing under the Notes; (2) PIXY violated its duties and obligations to act in accordance

with the Notes; (3) PIXY is in default under the Notes; and (4) the proposed buyback in the July

12, 2019 press release is in violation of PIXY’s obligations to Dominion Capital under the Notes.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Dominion Capital EEC demands judgment against Defendant as

follows:




                                                 19
     Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 20 of 21



        (a)     An injunction directing Defendant to honor the stock Conversion Notices served

by Plaintiff and to issue immediately 1,600,496 shares of its common stock to Dominion Capital

in order to honor the Conversion Notices submitted by Dominion Capital on June 25, 2019 and

July 5, 2019;

        (b)     An injunction enjoining Defendant from its proposed buyback of ten million

shares of its eommon stock;

        (c)     Money damages against PIXY on breach of contract claims for failure to make

required payments under eaeh of the June 2018 Note, the December 2018 Note and the March

2019 Note and all amounts due on acceleration of each of such Notes, in an amount to be

determined at trial;

        (d)     A deelaratory judgment clarifying, affirming and declaring that (1) Dominion

Capital received the Notes in exchange for good and valuable consideration and that Dominion

Capital has the right to demand and reeeive common stock and payments due and owing under

the Notes; (2) PIXY violated its duties and obligations to act in accordance with the Notes; (3)

PIXY is in default under the Notes; and (4) the proposed buyback in the July 12, 2019 press

release is in violation of PIXY’s obligations to Dominion Capital under the Notes;

       (e)      Attorneys’ fees and costs in bringing this action in accordance with the terms of

the June 2018 Transaction Documents, the December 2018 Transaction Documents and the

March 2019 Transaction Documents; and

       (f)      Such other relief as this Court may determine as fair and just.

                                         JURY DEMAND

       Dominion Capital LLC demands a trial by jury of all issues so trial pursuant to Rule 38 of

the Federal Rules of Civil Procedure.




                                                 20
   Case 1:19-cv-06704-PGG-RWL Document 1 Filed 07/18/19 Page 21 of 21



Dated:   New York, New York             Respectfully submitted.
         July 18,2019
                                        SULUyAN-&4Y0RCE^R

                                        By:                        S
                                             Peter R. Ginsberg
                                        1633 Broadway, 32nd Floor
                                        New York, New York 10019
                                        Telephone: (212) 660-3000
                                        Facsimile: (212) 660-3001
                                        pr ginsberg@sullivanlaw. com

                                        Attorneys for Plaintiff




                                   21
